Citation Nr: 0523834	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant filed a timely appeal as to the issue 
of basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 determination by the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
decided that the appellant had not filed a timely appeal as 
to her claim for basic eligibility for VA death benefits.

The claim was originally denied because the RO found that the 
decedent, in respect of whom the appellant was claiming 
benefits as a surviving spouse, did not have the requisite 
military service for the appellant to be eligible for VA 
benefits.

The Board notes that it appeared the appellant originally 
requested a personal hearing at the RO.  However, in a form 
returned to the RO in March 2005, she indicated she wished to 
withdraw her hearing request.  Therefore, the Board finds 
that all due process was met with respect to the appellant's 
hearing request.

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  On February 21, 2003, the RO issued a decision which 
denied eligibility for VA death benefits.  In response to the 
appellant's notice of disagreement, the RO issued a statement 
of the case in October 2003, and this notification was 
accompanied by a VA Form 9 and instructions which informed 
the appellant that she had one year, from the date of the 
February 21, 2003, decision, in which to submit a substantive 
appeal to the Board.

2.  The appellant's appeal was received by the RO on June 23, 
2004, more than one year after the issuance of the decision 
with which she had expressed disagreement.

CONCLUSION OF LAW

The appellant did not timely perfect an appeal as to her 
claim for basic eligibility to receive VA death benefits, and 
the Board therefore does not have jurisdiction over an appeal 
of this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was issued in July 2004, and complete 
VCAA notice was issued in November 2002.

The Board notes that the VCAA notice provided to the 
appellant in November 2002 was in response to her claim for 
as to the original issue, that of entitlement to VA death 
benefits.  The issue before the Board at the present time is 
whether she timely filed an appeal as to that issue.  While 
the November 2002 notice did not specifically address the 
issue of timeliness, the Board notes that this is an issue 
which turns on a matter of law, not fact.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

In a November 2002 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and of the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2004 RO decision letter and November 2004 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes that the decision letter and SOC issued by the RO 
clarified what evidence would be required to establish a 
timely appeal.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Finally, the Board finds that because this case presents the 
narrow question of whether the appellant submitted a timely 
appeal, the case is essentially based upon a proper 
application of the governing laws and regulations to the 
known facts.  As a result, the collection or production of 
additional evidence is unlikely to have any effect on the 
outcome of the appeal, given the nature of the inquiry now 
before the Board.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 2200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (here, the RO).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the initial 
notification, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  The Court of Appeals for 
Veterans Claims has held that if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.

The facts in this case are fairly straightforward.  The 
appellant filed a completed claim for VA death benefits on a 
VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child), date stamped as received in 
January 2003.  This claim was denied by the RO in February 
2003 because in that month the National Personnel Records 
Center had certified that the decedent did not have the 
requisite service to establish eligibility for VA benefits.  
The appellant was notified of the decision that same month.  
That February 2003 notification letter included multiple 
enclosures, including a VA Form 4107 (Notice of Procedural 
and Appellate Rights) which detailed her rights to appeal.  
That form specifically notified the appellant that she had 
"one year from the date of the letter to appeal the 
decision."  In June 2003, the appellant submitted a notice 
of disagreement.


The RO issued a statement of the case in October 2003.  The 
statement of the case was mailed to the appellant on October 
14, 2003.  This notification included the attachment of a VA 
Form 9, substantive appeal form.  The next document received 
from the appellant was a VA Form 9 which was signed by the 
appellant, dated December 31, 2003, but date-stamped as 
received by the RO on June 23, 2004.

The RO decision was mailed to the appellant on February 21, 
2003, and therefore the one-year appeal period expired in 
February 2004.  The appellant's substantive appeal was 
received more than four months after the one-year time period 
for perfecting her appeal had expired.  Even considering the 
regulatory presumption that any non-postmarked written 
document required to be filed within a specified period of 
time, including a substantive appeal, was mailed five days 
prior to the date of its actual receipt, the appeal would 
still remain untimely.  The Board notes the issuance of the 
statement of the case on November 2004.  On that document, 
the appellant was informed she must file her appeal within 60 
days of the date of that letter or within the remainder of 
the one-year appeal period since the February 2003 decision.  
Therefore, the time limit to appeal her determination was not 
extended, and it expired in February 2004.

The appellant has not applied for an exception to the appeal 
period; however, even if she had, the Board is bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

We note that the appellant dated her substantive appeal as of 
December 31, 2003.  However, it was not received by the RO 
until June 23, 2004.  The Board acknowledges that mistakes 
may occur in the timely date-stamping of documents received 
by the RO, but there is no evidence on file to show that such 
a mistake was made in this case.  Furthermore, since the RO 
date-stamped the VA Form 9 four months after the expiration 
of the appeal period, it is not likely that any routine delay 
resulted in a mis-stamping of her timely submission.  The 
appellant has not provided any explanation as to how she 
routed her appeal to the RO, e.g., whether she mailed it, 
referred it through an intermediary, or attempted to utilize 
some other means of delivery.

To resolve situations such as this, the Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations, even though such statement was never actually 
made by the appellant.

The appellant was on several occasions provided clear notice 
of her appellate rights, including the procedures necessary 
to perfect an appeal, and the required time limits to be 
followed.  She failed to file a timely appeal within one year 
of the mailing of the RO decision on the issue involved in 
this case, on February 21, 2003.  The appellant did not 
request an extension of time in which to file the substantive 
appeal pursuant to 38 C.F.R. § 20.303.  Accordingly, the 
appellant is statutorily barred from appealing the claim 
regarding eligibility for VA death benefits denied by the RO 
on February 21, 2003, and, in the absence of a timely 
perfected appeal, the Board lacks jurisdiction of the issue 
and may not reach the merits of the claim.

The appeal must therefore be dismissed.



ORDER

The appeal as to the claim for eligibility for VA death 
benefits is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


